DETAILED ACTION
Please note that since the previous office action, this application has been transferred to another examiner (Striegel). 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I (claims 1-12) in the reply filed on 7/19/2022 is acknowledged. In the judgment of the current examiner, examining all three of Groups I-III does not present a serious search burden.
The examiner has rejoined Groups I-III on the basis noted above.Thus, the previous requirement for restriction is withdrawn. 

Claim Status
Claims 1-18 are pending.
Claims 1-18 are under examination.

Specification
Improper use of the terms Illumina (pg. 3, section 0015), Helicos Biosciences (pg. 3, section 0015) and others, which are trade names or marks used in commerce, has been noted in this application. These terms should be accompanied by generic terminology; furthermore these terms should be capitalized wherever they appear and/or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Applicant is advised to ensure that all trade names or marks used in the application comply with these guidelines. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation
recites function without reciting sufficient structure, material or acts to entirely perform the
recited function.
This application includes one or more claim limitations that do not use the word
“means” (or “step”), but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier. Such claim limitations, are as follows: 
“an apparatus for analyzing tumor subclones” (claim 14)
"a collection unit for collecting DNA methylation data" (claim 14)
“a selection unit for selecting fingerprint epiloci” (claim 14)
“a determination unit for determining tumor subclones” (claim 14)
“a pretreatment unit for pretreating the DNA methylation data” (claim 16)
Claims 15-18 incorporate the first four of the above limitations by their dependency on claim 14.  As stated above, when claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, relevant descriptions in the specification are consulted to determine claim limitations.
The specification states that “the term ‘…unit’ or ‘…module’ refers to a unit that may perform at least one function or operation and may be implemented utilizing any form of hardware, software, or a combination thereof” (page 7, section 0062). It later lists potential embodiments, stating that the recited units “may be implemented as one processor”, “may correspond to one or more processing modules” and “may correspond to separate software algorithm units”. Nonetheless, it concludes that “the implementation form of [the units] is not limited to any one” (section 0071) of the aforementioned embodiments, thus the first given definition must be relied upon to determine limitations. Under the broadest reasonable interpretation, the examiner can surmise that the recited units are hardware, software, or a combination thereof for carrying out the process detailed in the claims. 
The recited apparatus relies on the recited units to provide structure, the apparatus being comprised of the units. As the recited units are limited by the structure discussed above, so too is the recited apparatus. Thus, the recited apparatus is interpreted in the same manner.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structures described in the specification as performing the claimed function, and equivalents thereof. Thus, “apparatus for” and “unit for” are being interpreted, throughout the claims, as “hardware, software, or combination thereof for”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 4-6 and 15, the recited “mapped read groups” lacks antecedent basis in the claims. Consequently, it is not clear which mapped read groups these claims elements are referring to. This renders the subject of the claim limitations uncertain, thereby rendering the claims indefinite. Clarifying amendment is required. The examiner suggests the following amendments:
antecedent reference to mapping of read groups in claims 1 and 14
amendment of the term “mapped read groups” to “the mapped read groups” in claims 4-6 and 15.
amendment of the term “where” to “for which” in claims 4-6 and 15.
If suggestion a) is taken, applicant is reminded to indicate where support for such amendment is found in the specification when submitting their response.
With respect to claims 7-8 and 16, it is unclear whether applicant intends, through use of the term “DNA methyltransferase 1-like hidden markov model (DNMT1-like HMM)” to refer to a specialized model distinguished from a conventional hidden Markov model (HMM). The examiner presumes the intent of applicant is to designate this term as a specialized model, given the phrasing of the claim limitations.
The specification describes the DNMT-1 like HMM as “modeling of enzymatic characteristics of DNA methyltransferase-1… using a hidden markov model [which] may further use an expectation-maximization algorithm” (pg. 5, section 0024) and states that it “may infer errors by a hidden markov model using two states”. Given this description, the term appears to recite a mere implementation of a hidden Markov model, with a known algorithmic sub-element, rather than a specialized model. Clarification of applicant’s intent regarding its interpretation as describing a) a specialized model or b) implementation of a hidden Markov model is required. In the first case, description of distinguishing features of the model is further required. Applicant is advised that use of hidden Markov models to model DNA methyltransferase function is known in the art (see Arand et al., PLoS Genetics 8(6): e1002750, published 6/28/2016).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas, natural phenomena, and laws of
nature are not eligible for patent protection" (MPEP 2106.04 § I). Abstract ideas include
mathematical concepts (including formulas, equations and calculations), and procedures for
evaluating, analyzing or organizing information, which are a type of mental process (MPEP
2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in
combination, do not amount to significantly more than the abstract idea of “analyzing tumor subclones”.

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Claims 1-13 are directed to methods and computer program products which fall within categories of statutory subject matter elaborated in 35 U.S.C. 101. 
Claims 14-18 are directed to computer hardware, software or combinations thereof.  Software does not fall within categories of statutory subject matter elaborated in 35 U.S.C. 101. Claims 14-18 are therefore directed to non-statutory subject matter, and unpatentable, inasmuch as they are directed to pure software.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception
(MPEP 2106.04 § II.A.1)
Mental processes and/or mathematical concepts recited in the claims include
“collecting DNA methylation data”; “selecting fingerprint epiloci”; “determining tumor subclones”; “pretreating the collected DNA methylation data”; “hidden markov model”; “expectation-maximization algorithm”; and “Bayesian information criterion”.
Hence, the claims explicitly recite numerous elements that, individually and in
combination, constitute abstract ideas. The claims must therefore be examined further to
determine whether they integrate that abstract idea into a practical application (MPEP
2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that
Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 3 recites an additional element that is not an abstract idea: “reduced representation bisulfite sequencing”. This element constitutes a pre-solutional means for deriving the methylation data acted upon by the instant method, i.e. insignificant extra-solution activity (see MPEP 2106.05(g)).
Claim 13 recites “a computer-readable medium on which a program for executing the method of claim 1 on a computer is recorded”, i.e. instructions to implement the method using a generic computer. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea, and are therefore mere instructions to apply the abstract idea using a computer. As such, the claims do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claims 14-17 recite a “collection unit” (claims 14 and 16), a “selection unit” (claims 14-15), a “determination unit” (claims 14 and 17) and a “pretreatment unit” (claim 16). Claims 15-18 additionally incorporate the first three of these elements by their dependency on Claim 14. For the purposes of this analysis, these additional elements are interpreted as computer hardware or combinations of hardware and software that implement the abstract idea. The claims do not describe any specific computational steps by which the computer hardware or combinations of hardware and software perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer hardware or combinations of hardware and software are used to implement these functions. The claims amount to nothing more than a statement that generic computer components perform the functions that constitute the abstract idea, and are therefore mere instructions to apply the abstract idea using a computer. As such, the claims do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claims 14-18 additionally recite an “apparatus”. The apparatus is stated to be comprised of the previously discussed units, and is given no further description or elaboration. As such, the apparatus is similarly interpreted as an aggregate of generic computer components that does not integrate the abstract idea into a practical application.
No other claims recite any additional non- abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract
idea into a practical application, the claims are directed to that abstract idea. Claims
that are directed to abstract ideas must be examined further to determine whether the
additional elements besides the abstract idea render the claims significantly more than
the abstract idea. Claims that are directed to abstract ideas and that raise a concern of
preemption of those abstract ideas must be examined to determine what elements, if
any, they recite besides the abstract idea, and whether these additional elements
constitute inventive concepts that are sufficient to render the claims significantly more
than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an
Inventive Concept (MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using computer components are, when considered individually, insufficient to constitute an inventive concept  that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract
idea into a practical application; they do not confine the use of the abstract idea to a
particular technology; they do not solve a problem rooted in or arising from the use of a
particular technology; they do not improve a technology by allowing the technology to
perform a function that it previously was not capable of performing; and they do not
provide any limitations beyond generally linking the use of the abstract idea to a broad
technological environment (i.e. computerized analysis of methylation data). See MPEP
2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually
and as a whole, are directed to an abstract idea and lack an inventive concept. Hence,
the claimed invention does not constitute significantly more than the abstract idea, so
the claims are rejected under 35 USC § 101 as being directed to non-statutory subject
matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Lee et al. (Bioinformatics 35(14): 520-529; published 7/15/2019). 
With respect to claim 1, Lee discloses “a tool for inferring the composition of… subclones of a tumor solely from methylation patterns” (Abstract) wherein
“Epiloci and methylation patterns were extracted from… mapping data” (pg. 523, r. column) derived from “acute myeloid leukemia (AML) samples (Abstract); 
“distinct methylation patterns [were] found by scrutinizing their methylation profiles… the region with those distinct methylation patterns (i.e. fingerprint epilocus) became the principal unit of analysis in the PRISM workflow” (pg. 521, r. column) ; and
 “Detection of epigenetic subclones in the AML dataset” (pg. 526, l. column) took place.
With respect to claim 2, Lee discloses “downloaded public AML RRBS data… from dbGaP under accession phs001027.v2.p1” (pg. 525). This accession, details of which are available online from the National Center for Biotechnology Information database (ncbi.nlm.nih.gov) under the recited accession number, comprises data derived from bone marrow and peripheral blood samples of patients with acute myeloid leukemia.
With respect to claim 3, Lee discloses use of “methylation patterns obtained by reduced representation bisulfite sequencing” (Abstract).
With respect to claims 4-6, Lee discloses use of “read groups carrying at least d reads with at least c CpGs… By default, d was set to 20 and c was set to 4” (pg. 523, r. column). Additionally, a disclosed read group pre-filtration criterion reads: “The two most frequent patterns together should be fully methylated and unmethylated” (pg. 523, r. column).
With respect to claims 7-8, Lee discloses the use of “DNA methyltransferase 1-like hidden Markov model-based in silico proofreading for the correction of erroneous methylation patterns” (Abstract) prior to further analysis, including use of a “hard-EM algorithm” (pg. 524, l. column).
With respect to claim 9, Lee discloses performance of analysis on “a… genomic region harboring dichotomous patterns that can be split into fully methylated and unmethylated patterns” (Abstract) “for every fingerprint epilocus, we can reduce the problem into a ‘binary’ pattern decomposition problem” (pg. 523, l. column).
With respect to claims 10-11, Lee discloses that “a set of statistics collected from each genomic region is modeled with a beta-binomial mixture” (Abstract) and “Bayesian information criterion (BIC)” is used “to select the model with optimal number of clusters” (pg. 524, r. column).
With respect to claim 12, Lee discloses “exploratory analyses… which seemed to be sufficient to reveal intriguing clonal dynamics” (pg. 526, l. column), including both identification of “putative epigenetic subclones” and “subclonal abundance estimates” (pg. 526, r. column)
Claim 13 amounts to a product implementation of claim 1, and therefore is similarly clearly anticipated by the disclosure of Lee.
Claims 14-18 amount to apparatus implementations of claims 1, 6-7 and 10-11, respectively and therefore are similarly clearly anticipated by the disclosure of Lee.
In this way the disclosure of Lee anticipates the limitations of claims 1-18. 

Claims 1-2 and 12-14 are additionally rejected under 35 U.S.C 102(a)(1) as being anticipated by Wen et al. (Briefings in Bioinformatics 18(3): 426-440; published 3/25/2016).
With respect to claim 1, Wen discloses “a deconvolutional strategy for modelling cell subclonal population dynamics in breast cancer tissues based on DNA methylation” (Abstract) wherein
“DNA methylation profiles” from “breast cancer cell lines and… normal breast cell lines… were downloaded”(pg. 427, r. column);
 “identify specific methylated genes for each cell line… For each gene, we constructed… models based on all CpG sites within the genes… genes belonging to the model for which the weight value was equal to the maximal value 1 were considered cell-type-specific genes”, (pg. 427, r. column); and
“predict the cell subgroup and the corresponding content in each breast cancer sample based on the methylation level of the breast cells” (pg. 428, l. column).
With respect to claim 2, Wen discloses “[the data]set contained 62 cancer tissues obtained from solid tumours” (pg. 427, r. column). 
With respect to claim 12, Wen discloses “cell subpopulation proportion analysis” (pg. 428, r. column).
Claim 13 amounts to a product implementation of claim 1, and therefore is similarly anticipated by the disclosure of Wen.
Claim 14 amounts to an apparatus implementation of claim 1, and therefore is similarly anticipated by the disclosure of Wen.
In this way the disclosure of Wen anticipates the limitations of claims 1-2 and 13-14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Meissner et al (Nucleic Acids Research 33(18): 5868-5877; published 10/13/2005).
	Wen teaches “a deconvolutional strategy”, i.e. method, “for modelling cell subclonal population dynamics in breast cancer tissues based on DNA methylation” (Abstract) wherein “DNA methylation profiles” from “breast cancer cell lines and… normal breast cell lines… were downloaded” (pg. 427, r. column). Wen does not teach collecting DNA methylation data wherein the DNA methylation data is collected by reduced representation bisulfite sequencing.
	Meissner teaches use of “reduced representation bisulfite sequencing (RRBS) for analyzing and comparing genomic methylation patterns” (Abstract). In using their method, Meissner et al. “constructed RRBS libraries” (Abstract), i.e. methylation data, for further analysis. Meissner teaches that, using their method, “bisulfite sequencing libraries can be made that are largely unbiased and representative and display few… errors” (pg. 5875, l. column). Meissner speaks of future applications for their method, stating that “comparative bisulfite sequences may prove useful to train computer algorithms for predicting methylation patterns” (pg. 5875, l. column) and “we also envision RRBS applications in epigenetic cancer profiling and biomarker discovery” (pg. 5875, r. column).
	An invention would have been obvious to one of ordinary skill in the art if some teaching
in the prior art would have led that person to combine prior art reference teachings to arrive at
the claimed invention. Prior to the time of invention, said practitioner would have used the
reduced representation bisulfite sequencing technique taught by Meissner to collect methylation data for use with the method of Wen, because Meissner teaches advantages to their method and discusses suitability of the method and data produced for the fields of epigenetic cancer profiling and computer-implemented analysis of methylation patterns. Said practitioner would have had a reasonable expectation of success because Meissner teaches their method as producing representative data of the sort required by the analysis taught in Wen (i.e. DNA methylation data).
	In this way the disclosure of Wen, in view of Meissner, makes obvious the limitations of claim 3. Thus, the invention is prima facie obvious.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Donmez et al (in International Conference on Research in Computational Biology (RECOMB) 2016, Springer International Publishing Switzerland, pp. 83-94; published 4/17/2016).
Wen teaches “a deconvolutional strategy for modelling cell subclonal population dynamics in breast cancer tissues based on DNA methylation” (Abstract) wherein the strategy would “predict the cell subgroup and the corresponding content in each breast cancer sample based on the methylation level of the breast cells” (pg. 428, l. column). Wen does not teach determining tumor subclones wherein the determining is performing an operation on a binary pattern, or wherein the determining uses a beta binomial mixture model.
With respect to claim 9, Donmez teaches a method of “inference of intra-tumor heterogeneity... purity and… clonality of single-sample tumors” (Abstract) which acts upon reads from both of a “tumor sample” and a “normal sample”, the latter of which is assumed to “not contain any chromosomal abnormalities. Such regions, if exist, should be removed from automated analysis” (pg. 86, section 2.2). Thus, the further steps of the method constitute an operation performed on a binary pattern (i.e. reads with abnormalities and reads without). Additionally, Donmez teaches fitting of data to this binary pattern in order to enable performance of computer-implemented analysis.
With respect to claim  10, Donmez teaches that “clustering of mutations is performed via a beta-binomial model” (pg. 85, section 2.2) for which parameters are varied, i.e. “beta-binomial mixture modelling” (pg. 85, section 2.2). Donmez teaches that this modelling results in a “beta-binomial posterior, [so] inference can be performed using a standard Markov Chain Monte Carlo (MCMC) method” (pg. 86, section 2.2), i.e. enablement of further analysis performed using Markov processes.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention. Prior to the time of invention, said practitioner would have used performance of an operation on a binary pattern and a beta binomial mixture model as taught by Donmez with the method of Wen because Donmez teaches advantage to use of their methods in tumor subclone analysis. Said practitioner would have had a reasonable expectation of success because Donmez teaches their methods as enabling of computer-implemented analysis in general and further analysis by Markov processes, both of which are characteristics of the method of Wen. . 
In this way the disclosure of Wen, in view of Donmez and Scott, makes obvious the limitations of claims 9-10 and 17. Thus, the invention is prima facie obvious.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Wen in view of Donmez, as applied to claims 10 and 17 above, and further in view of Scott (in The Handbook of Data Mining, pp. 133-157, Lawrence Erlbaum Associates Inc.; published 4/1/2003).
As discussed above, Wen teaches “a deconvolutional strategy for modelling cell subclonal population dynamics in breast cancer tissues based on DNA methylation” (Abstract) wherein the strategy would “predict the cell subgroup and the corresponding content in each breast cancer sample based on the methylation level of the breast cells” (pg. 428, l. column). Wen does not teach does not teach use of a beta binomial mixture model wherein the beta binomial mixture model is for selecting a model with the minimum Bayesian information criterion.
As discussed above, Donmez teaches a method of “inference of intra-tumor heterogeneity... purity and… clonality of single-sample tumors” (Abstract) wherein “clustering of mutations is performed via a beta-binomial model” (pg. 85, section 2.2) for which parameters are varied, i.e. “beta-binomial mixture modelling” (pg. 85, section 2.2). Donmez does not teach use of a beta binomial mixture model wherein the beta binomial mixture model is for selecting a model with the minimum Bayesian information criterion.
Scott teaches “the Bayesian information criterion (BIC)…” as “…a frequently used tool in model selection problems” and exemplifies its use in conjunction with hidden Markov models (pg. 149).  
	An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention. Prior to the time of invention, said practitioner would have used a beta binomial mixture model as taught by Donmez and performance of model selection using the Bayesian information criterion as taught by Scott with the method of Wen because Donmez teaches advantage to use of their methods in tumor subclone analysis and Scott teaches use of the Bayesian information criterion as standard practice for the purpose of model selection. Said practitioner would have had a reasonable expectation of success because Donmez teaches their methods as enabling of computer-implemented analysis in general and further analysis by Markov processes, both of which are characteristics of the method of Wen, and Scott teaches use of said criterion in conjunction with an element of the method of Wen (the HMM). 

	In this way the disclosure of Wen, in view of Donmez and Scott, makes obvious the limitations of claims 9-11 and 17-18. Thus, the invention is prima facie obvious.

Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theodore C. Striegel whose telephone number is (571)272-1860. The examiner can normally be reached Mondays and Wednesdays 7:30am-5:30pm ET, Tuesdays, Thursdays and every other Friday 8:00am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.C.S./Examiner, Art Unit 1671                                                                                                                                                                                                        
/Soren Harward/Primary Examiner, Art Unit 1671